FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SERGIO ORLANDO CURIN-FRANCO,                      No. 08-70813

               Petitioner,                        Agency No. A096-345-258

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Sergio Orlando Curin-Franco, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d

1128, 1130-31 (9th Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Curin-Franco’s motion to

reopen as untimely because he filed it more than one year after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Curin-Franco failed to demonstrate

changed country conditions to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also He, 501 F.3d

at 1132 (changed personal circumstances insufficient to support an untimely

motion to reopen).

      Curin-Franco’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70813